BOOCHEVER, Circuit Judge,
concurring:
Because I believe our holding regarding outrageous conduct is dispositive of the case, I would not reach the issue of the actual damages requirement. We are not required to rule on whether physical injury in addition to emotional distress is a requirement for relief. Before analogizing to Landrum-Griffin Act and Employee Retirement Income Security Act cases I would await a case in which the issue is dispositive. This is particularly so where, as here, the parties have not raised such arguments.